Citation Nr: 1621552	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-29 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss of the right ear.  

3.  Entitlement to a rating in excess of 10 percent sciatica of the left lower extremity prior to December 4, 2014, and to a rating in excess of 20 percent thereafter. 

4.  Entitlement to an increased rating for patellofemoral syndrome (PFS) of the left knee, with PO residuals, rated 10 percent.  

5.  Entitlement to an increased rating for patellofemoral syndrome (PFS) of the right knee, with PO residuals, rated 10 percent.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Ryan Coskrey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1984 and from November 1985 to November 1988 and both periods of service were in the Marine Corps.  He received the Combat Action Ribbon, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A September 2011 rating decision proposed to reduce a 40 percent rating for postoperative (PO) residuals of a lumbar laminectomy with compression deformity of the 1st lumbar vertebra (L1) and degenerative disc disease (DDD) at the 4th and 5th lumbar vertebrae (L4-5) and the lumbosacral joint (L5-S1), and the Veteran testified at an October 2012 RO hearing as to that issue.  A transcript of that hearing is of record.  A rating decision of the same date as the October 2012 hearing declined to finalize the reduction and, rather, confirmed and continued the 40 percent rating.  However, as will be explained, that issue has been withdrawn from appellate consideration.  

The Veteran testified before the undersigned at the RO in February 2016.  A transcript of the hearing is of record.  On the record at the hearing the Veteran and his representative withdrew appeals regarding an increased rating for PO residuals of a lumbar laminectomy with compression deformity of L1 and DDD at L4-5 and L5-S1, rated 40 percent disabling; and entitlement to compensable ratings for PO scars of the left knee, right knee, and lumbosacral area.  

At the Board hearing the Veteran's attorney stated that the issues on appeal including service connection for hearing loss of the right ear but the attorney was not sure if the issues on appeal included "tinnitus."  Transcript Page 5.  

In correspondence from an attorney of the office of the Veteran's attorney dated February 9, 2016, it was stated that at the February 2016 travel Board hearing the presiding VLJ had indicated that he could not locate a "Formal Appeal" as to the issue of service connection for right ear hearing loss.  The attorney stated that a "Formal Appeal" had been filed and was date stamped as of November 24, 2014, and it was to include the "right ear hearing loss issue (including tinnitus)."  

Historically, a June 2011 rating decision denied service connection for bilateral hearing loss and bilateral tinnitus, to which a notice of disagreement (NOD) was filed in November 2011.  However, a November 2014 rating decision granted service connection for bilateral tinnitus which was assigned the maximum schedular rating of 10 percent and granted service connection for left ear hearing loss which was assigned a noncompensable rating, all effective September 12, 2013.  As no NOD was filed initiating an appeal as to the downstream elements of the ratings and effective dates those matters are not "intertwined" with the claim for service connection for hearing loss in the right ear.  Thus, those matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

At the February 2016 Board hearing service connection was claimed for substance and alcohol abuse which as due to the claimed PTSD.  Page 8.  As this issue has been raised but a formal claim has not been submitted, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Veteran is advised to submit a claim on the proper form for that benefit.  38 C.F.R. § 3.155 (2015).

A claim for a TDIU, VA Form 21-526EZ, was filed on September 1, 2015; and later that month VA Form 21-8940, Application for Increased Compensation Based on Unemployabilty, was filed.  The TDIU claim is an element of the appeal for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran is service-connected for: PO residuals of a lumbar laminectomy with compression deformity of L1 and DDD at L4-5 and L5-S1, rated 40 percent disabling; sciatica of the left lower extremity, rated 20 percent disabling; PFS of the left knee, with PO residuals, rated 10 percent disabling; PFS of the right knee, with PO residuals, rated 10 percent disabling; bilateral tinnitus, rated 10 percent disabling; and noncompensable evaluations are assigned for left ear hearing loss, a PO scar of the left knee, a PO scar of the right knee, a PO lumbosacral scar.  There is a combined disability evaluation, including the bilateral factor, of 70 percent.  

Here, the Veteran meets the schedular criteria at 38 C.F.R. § 4.16(a) for TDIU and there is evidence that he is unemployed.  However, a TDIU claim has not yet been formally considered and adjudicated by the RO.  

The issues of increased ratings for sciatica of the left lower extremity; PFS of the left knee, with PO residuals; PFS of the right knee, with PO residuals; and to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


FINDINGS OF FACT

1.  The Veteran experienced a fear of hostile military activity because he experienced, witnessed, and was confronted with sniper fire while in Beirut, Lebanon, and the bombings of a marine barracks and the U.S. Embassy in 1983; and PTSD was incurred as a result of events during active service.  

2.  Current hearing loss in the right ear by VA standards is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

2.  The criteria for service connection for hearing loss of the right ear are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The VCAA also imposes a duty to assist claimants by making reasonable efforts to get the evidence needed to substantiate the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increase, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  Here, the Veteran was provided appropriate VCAA notice as to the claim for service connection for right ear hearing loss by letter in June 2010.  

The claim for service connection for PTSD is being granted, and no further notice or assistance is needed to aid in substantiating that claim. 

As to the duty to assist with the right ear claim, the Veteran's service personnel records and service treatment records (STRs) are on file.  Also on file are VA outpatient treatment (VAOPT) records and private clinical records.  At his hearing, the Veteran's representative noted that the Veteran had been scheduled for examinations, in August 2015, which he was unable to attend, and that one of those examinations may have been for hearing loss.  The record shows that while examinations were scheduled, these were for disabilities other than hearing loss.

The Veteran also testified at a February 2016 Board hearing before the undersigned VLJ.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran as well as his attorney, by statements and testimony demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

In December 2009 the Veteran's attorney was provided a copy of the Veteran's entire records, as requested.  However, at the 2012 RO hearing the attorney indicated that he had not been provided copies of records of the Social Security Administration (SSA) relative to the Veteran's claim for disability benefits and he felt that these records were relevant.  

A review of the SSA records shows that they were received at the RO in November 2015, but contain no reference to hearing loss.  As such, they are not relevant to adjudication of the claim for right ear hearing loss.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

In fact, since the VA audiology evaluation in 2013 there is no evidence that the Veteran meets the criteria for a hearing loss in the right ear under 38 C.F.R. § 3.385 and it is not contended otherwise.  

At the Board hearing the attorney suggested that a new VA examination might be needed, in light of the fact that the Veteran was last provided a VA audiology examination in 2013; there is no evidence of a change in the disability since that examination.  The mere passage of time does not warrant a new examination. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is no allegation or evidence that the examination was inadequate.  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Service Connection For An Acquired Psychiatric Disorder, Including PTSD

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) was added, which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed.Reg. 39843 through 39852 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 
38C.F.R. 3.304(f)(3).  

A clear diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, an opinion of a mental health professional generally cannot be used to establish the occurrence of a stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  Moreover, M21-1 provides that "[a] stressor is not to be limited to just one single episode.  A group of experiences also may affect an individual, leading to a diagnosis of PTSD."  M21-1, Part VI, para. 7.46(b)(2) (1995) and M21-1, Subch. XII, para. 50.45(f)(2) (1989).  Cohen, at 142.  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Background

The Veteran's DD 214 of his first period of service shows that his military occupational specialty was a field radio operator.  He was awarded a Marksman Badge, Marine Corp Expeditionary Medal, Sea Service Deployment Ribbon, and Combat Action Ribbon.  

Service personnel records confirm that he served with the Multi-National Force in Beirut, Lebanon from May 1983, to November 1983.  Other service personnel records show that various units stationed in Beirut, Lebanon came under sniper fire and mortar fire.  On October 23, 1983, a truck bearing explosive destroyed a four story building that was the barracks for several hundred marines and the building was completely destroyed.  

SSA records include a February 2006 report of a psychiatric evaluation by J. S. A., which noted that the Veteran had no psychiatric history but had anxiety and stress.  The Veteran did not relate any combat stressors or any incident in Beirut.  The diagnosis was that no significant psychiatric disease was found.  He had a postservice history of losing his right eye after being assaulted in 2003 and a left ankle gunshot wound in 1999 (or 2000).  

A July 2008 VA outpatient treatment (VAOPT) record shows that the Veteran complained of having sleep disruption for years, and using alcohol to sleep and calm himself but also admitted he liked "getting high."  During his 1st service he had been in Lebanon in October 1983 when an explosion killed over 200 soldiers, including a close friend.  At the time of the explosion he had been one mile away but had seen body parts in trees. He had dreams of this after his 1st period of service, which were replays of this disaster.  He now reported having continued nightmares of violence but not of the original incident; but, rather, of being chased "with a gun."  He related being easily startled.  The assessment, by a physician, was PTSD, non-combat, military related, and alcohol and cocaine dependency, in brief remission, as well as insomnia.  

The Veteran was treated in a Substance Abuse Treatment Program (SATP) in July and August 2008.  A clinical record at that time shows that the Veteran's use and addiction to alcohol and cocaine had resulted in feeling of guilt and shame, as well as relationship problems and financial difficulties.  Every time he had a problem he turned to substance use to cope.  He still had dreams of what happened in Beirut, and often thought of what had happened and those that died.  He was evaluated at a mental health clinic, resulting in a diagnosis of PTSD.  That evaluation shows that he reported having been shot at while in Beirut.  

On VA psychiatric examination in February 2009 the Veteran was examined by a psychologist.  It was noted that the Veteran was treated at the Dublin, VA Medical Center for alcohol and cocaine dependence, having been alcohol dependent for over 20 years and cocaine dependent for over 15 years.  His only complaint was that his nerves were "shot" and he had difficulty sleeping.  However, when treated at a SATP from June to August 2008 he had not been observed to have a sleeping problem.  

As to stressors, he had had to clean up after the October 1983 Marine barracks bombing in Beirut, Lebanon that killed over 100 soldiers, including a friend of the Veteran, and had seen body parts and dead soldiers.  As to PTSD symptoms, it was reported that he had no symptoms, including no persistent re-experiencing of a traumatic event.  However, it was reported that he met the DSM-IV stressor criterion, because of the aforenoted trauma but did not meet the DSM-IV criteria for a diagnosis of PTSD.  The diagnoses were alcohol and cocaine dependence.  It was noted that he did not have symptoms indicative of PTSD buth had a history of PTSD symptoms over the past 25 years.  His only anxiety complaint related to his nerves "being shot" which had not resulted in any clinically significant impairment and was very possibly related to his substance abuse/dependence.  

Of record is an undated statement from E. C. B., who stated that she had been in a relationship with the Veteran for 8 years.  His back pain had caused him to be frustrated and he would awake at night screaming.  This led to a series of depression.  His condition became so bad that it led to their separation due to his chronic pain and mood swings.  

The Veteran was in a PTSD treatment program in March and April 2010.  He was given an irregular discharge due to cocaine and alcohol use, and the diagnoses were PTSD and alcohol and cocaine abuse.  

A September 2010 VAOPT record shows that the Veteran's chief complaint was of having had depression for about 10 years, and which had been chronic for at least the last 2 years.  He carried a prior diagnosis of PTSD and continued to have bad dreams, e.g., running from someone.  In addition to alcohol, he admitted using crack cocaine when he felt more depressed.  He reported that his PTSD symptoms stemmed from the bombing of the marine barracks in Beirut, Lebanon.  The assessments were dysthymia; anxiety, not otherwise specified (NOS); PTSD, by history; alcohol dependence; cocaine abuse vs dependence; and rule out substance induced mood disorder.  

On examination in August 2011 by a private psychologist the Veteran reported having trouble sleeping due to nightmares of always running from something and shooting.  He reported that his symptoms began 20 years ago; after he left military service.  He had served in a war zone in Beirut, Lebanon, and his unit was in the barracks that was blown up but he was not in the building at the time.  It was reported that during his war zone duty he was engaged in combat activities.  

After service, he had been shot in an altercation in 2000 (in the left ankle) but had no adverse consequences from it.  It was stated that the Veteran's response to the inservice stressor at the time of the trauma was that he believed his life was threatened and that he could be physically injured, and he felt horror.  He denied re-experiencing the traumatic event in terms of recurrent recollections, recurring distressing dreams, feeling as if it were recurring, intense distress at exposure to similar events or physiological reactivity to cues that symbolized an aspect of the event.  It was stated that he demonstrated avoidance of stimuli associated with the trauma by efforts to avoid thoughts, feelings, or conversations associated with the trauma and these efforts continued to the present.  He also had feeling of detachment and estrangement from others which continued to the present.  His difficulty sleeping from nightmares was a symptom of increased arousal due to the traumatic event.  He had a long history of alcohol and substance abuse.  

The examiner commented that the Veteran was not a reliable historian because he seemed to be tailoring his responses to suggest PTSD; and under report his problems with substance dependency.  However, despite this bias, the Veteran still did not meet all criteria for PTSD.  In reviewing the clinical records it was noted that records by Dr. S. and a physician's assistant that diagnosed PTSD focused on the Veteran's experiences in Beirut and did not include all the criteria necessary to support a diagnosis of PTSD.  The February 2009 VA examination, R. C., a psychologist, was transcribed by a Medical Support Technician and did not support a diagnosis of PTSD as all criteria were not met, e.g., no persistent re-experiencing of trauma.  

The diagnosis was alcohol and cocaine dependence.  The Veteran did not meet the diagnostic criteria for PTSD per DSM-IV because he was not displaying an avoidance of reminders.  He previously had not reported re-experiencing the trauma but he attempted to present this symptom at the current examination but he did so in a vague manner.  His dreams were of being chased and not of the experiences in Beirut.  While it was possible that the Veteran had PTSD symptoms, his ongoing substance dependence made identifying these symptoms impossible at the current time.  It was stated that if substance dependence issues were addressed, further evaluation of the residuals symptoms could be evaluated to determine if PTSD was evident.  

On VA psychiatric examination in December 2014 by a psychologist, it was found that the Veteran did not meet the DSM-5 criteria for PTSD but, rather, had an alcohol use disorder and a stimulant use disorder.  He had an extensive history of cocaine abuse and alcohol abuse having multiple residential admissions for the treatment of abusing both substances.  He stated that he had not used cocaine in two months but continued to drink alcohol.  He did not endorse symptoms meeting the criteria for a diagnosis of PTSD.  Further, his extensive history of cocaine abuse ruled out an anxiety order, including PTSD, because heavy use of a stimulant, such as cocaine, would exacerbate anxiety symptoms to the point of needing hospitalization.  Most certainly, a person with an anxiety disorder would not be able to endure the use of a stimulant let alone chronic heavy use of a stimulant.  The Veteran had a depressed mood, anxiety, and disturbances of motivation and mood but did not have any other symptoms which could have been attributable to PTSD.  

VAOPT records include a September 12, 2014, record which shows that the Veteran reported seeing spots and things on the floor at times.  It was reported that from 1988 until about 2007 the Veteran had had a number of jobs, including working for Georgia Power, as an airline attendant, woodgrain milling, and as a "DSL" service assistant.  He had stopped working 6 to 7 years ago when transportation became a significant issue after his third arrest for driving under the influence at which time he had been driving on a suspended license.  A December 10, 2014, clinical report that shows that the Veteran reported that for the last 2 years he had experienced what appeared to be vague visual hallucinations of seeing shadows quickly running across the floor.  

The Veteran was admitted to a VA domiciliary for participation in a PTSD program in August 2015 during which time the Veteran underwent evaluation and counseling which included participation in a Substance Abuse Treatment Program.  

On evaluation on August 10, 2015, a licensed social worker reported that the Veteran related that he was entering the PTSD program because of his nightmares and cold sweats, feelings of survivor's guilt, and paranoia that someone was following him.  However, when engaged in discussion about the Veteran's PTSD symptoms, he denied nightmares related to the trauma he witnessed or experienced.  When engaged in discussion about Veteran's substance abuse, he was very guarded and minimized his substance abuse.  

On the other hand, on evaluation on August 27, 2015, by that same licensed social worker, the Veteran related the incident of the barracks bombing in Beirut.  The licensed social worker stated that the Veteran met Criteria A for PTSD with the traumatic event he experienced.  When considering Criteria B, the Veteran did report recurrent distressing dreams, and while they might be scary and evoke a feeling of not being safe, they were not related to his traumatic experience (Veteran reported his most common dream was his running away from something, and being chased).  However, Veteran did report often waking up in "cold sweats" even if he didn't remember whatever it was he dreamed.  Based on this session, Veteran denied any avoidant behaviors (Criteria C) but did describe becoming depressed and drinking alcohol when he was alone.  The evaluator believed that, after follow-up questions, this was perhaps due to the minimal distractions that took place at night, and Veteran being in the dark at night, which possibly contributed to feeling unsafe or not being distracted from distressing memories, thoughts or feelings.  It was felt that the Veteran might not acknowledge this as avoidant behavior because he drank alcohol and labeled this as "depression."  The Veteran met Criterion E because of his report of angry outbursts (Veteran identified his anger as one of his key issues he'd like to improve on), his reckless/self-destructive behavior (substance abuse), and his sleep disturbances (distressing dreams, difficulty staying asleep, waking in night sweats).  Veteran's symptoms had lasted for several years (about 30) so Criteria F was met.  Veteran had had difficulty keeping jobs and maintaining stable, healthy relationships, so Criteria G was met.  The evaluator was to continue to assess the Veteran as to Criteria D and Criteria H.   The diagnoses were PTSD by history; alcohol abuse, by history; and cocaine dependence, by history.  

On VA DBQ examination in March 2016 by a VA psychologist the Veteran's VA electronic medical records and his claim file were reviewed.  It was reported that the Veteran met the criteria for a diagnosis of PTSD that conformed to the DSM-5 criteria based on the current examination.  His diagnoses were chronic PTSD; alcohol use disorder; and cannabis use disorder.  

The Veteran was involved in combat activity during his Beirut deployment, where he served for seven months in 1983.  He reported the onset of mental health symptoms after his return from Beirut in 1983.  His symptoms included insomnia, combat-related nightmares "every single night", flashbacks, intrusive memories exaggerated startle response, hypervigilant and guarded behavior, suspiciousness and distrust of others, irritability, anger, and impaired concentration and recent memory problems.  He also reported having emotional detachment from others.  He reported a history of depression including depressed mood, lack of interest in previous activities, social isolation, and low self-esteem. 

Three stressors were reported and the examiner indicated that each was related to a fear of hostile military or terrorist activity and also met the Criterion A (under DSM-5) to support a diagnosis of PTSD.  The first was that while in in Beirut in 1983 he was "once I was pinned down to the ground, and shots were being fired right by" him.  The second was the bombing of the marine barracks in Beirut in 1983 in which hundreds of soldiers were killed, including some of his close friends.  The third was bombing of the U.S. Embassy in Beirut which had occurred just after he had left the night before.  

The examiner addressed all of the DSM-5 criteria for a diagnosis of PTSD (Criterion A through Criterion H) and found that the Veteran met criteria within each category.  

The examiner summarized the findings of prior psychological evaluations of the Veteran (including the December 2014 by a psychologist who concluded that the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD).  The current examiner then concluded that it was as likely as not that the Veteran's PTSD was incurred in or caused by inservice events.  

Analysis

Initially, there is some evidence that in recent years the Veteran has had visual hallucinations.  While such a symptom may be a hallmark of a psychosis, in this case no formal psychosis has ever been diagnosed.  In fact, no acquired psychiatric disorder other than PTSD has been formally diagnosed as being related to military service.  

The Veteran's stressor events of coming under enemy fire while in Beirut, Lebanon, in 1983 and of having almost been affected by the bombings of the marine barracks and the U.S. Embassy in Beirut, Lebanon are consistent with the places, types, and circumstances of his military service.  The Veteran is a cambat veteran and some of these stressors relate to combat.  There is no clear and convincing evidence establishing that the stressor events did not occur.  Hence, there is no need for supporting evidence of the stressors.  The provisions of 38 C.F.R. § 3.304(f)(3) also apply and the Veteran has established the occurrence of the event with his testimony.

The 2014 VA examiner found that the Veteran's past heavy use of cocaine ruled out the presence of an anxiety disorder, including PTSD, because that drug would not be used for self-medication inasmuch as it was exacerbate anxiety symptoms.  On the other hand, the 2011 VA examiner found that it was possible that the Veteran had PTSD but that ongoing substance abuse made identifying symptoms of PTSD impossible at that time.  Thus, while there is contrary medical evidence, there is also favorable medical evidence from a VA psychologist which confirms that the claimed stressors are adequate to support the diagnosis of PTSD.  The recent 2015 VA examiner used the criteria under the DSM-5, the most recent criteria, in finding that the Veteran had PTSD.  Thus, with the favorable resolution of doubt, the evidence evidence is at least in equipoise in establishing a current diagnosis of PTSD and a medical link between the claimed stressor events of service.  

VBA Fast Letter 06-03 acknowledges that, '[t]o maintain the integrity of the patient-provider relationship, it is preferable that a veteran's treating health care provider not perform the C&P examination,' and advises that, when an adjudicator requests a mental disorder examination or opinion, the adjudicator 'specify that the veteran's treating health care provider should not perform the examination if possible'."  75 Fed. Reg. 39843, 39848 (July 13, 2010).  Here, the most recent VA medical opinion, which is favorable, was conducted by a clinician that is not the Veteran's treating physician.  

Thus, with the favorable resolution of doubt, the Veteran meets the criteria for service connection for PTSD, and the claim for service connection for PTSD is granted.  

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the claim for service connection for PTSD is resolved in the Veteran's favor, further discussion of VCAA compliance is not required.  

Service connection for Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The STRs of the 1st period of service show that in January 1983 the Veteran had pain in his right ear of 5 days duration.  On examination there was marked redness and inflammation of the right tympanic membrane.  The assessment was otitis externa.  

Audiometric testing of the Veteran's hearing acuity during both periods of military service revealed that his threshold levels, in decibels, at all relevant frequencies were 15 decibels or less.  He was not afforded speech audiometry testing during either period of service by which he speech discrimination ability would be determined.  

On audiological evaluation in September 2013 audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
15
25
30
30
Left Ear
15
25
25
40
40

The Veteran's speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  


Analysis

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Although McClain is often cited for the proposition that evidence predating the filing of claim cannot be used to establish a current disability for the purpose of establishing service connection, in Romanowsky v. Shinseki, the CAVC clarified that this was not so.  26 Vet. App. 289, 293-94 (2013).  Specifically, it was held "that when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Id. at 294.  

However, in this case, no audiometric testing at any time, i.e., during service or after service shows that the Veteran now has, or has ever had, a hearing loss by VA standards.  

The Veteran's threshold levels on audiometric testing during both periods of active service revealed that at all relevant frequencies his threshold levels in the right ear were 15 decibels or less, and he was not afforded speech audiometry testing during service.  The recent VA audiology examination in September 2013 also demonstrated that he does not have a hearing loss in the right ear either by audiometric puretone testing, the results of which are reported in decibels, or by speech audiometry as to speech discrimination ability. 

The Veteran is competent to report that he experiences hearing loss, but it would requires medical expertise to determine that his hearing loss met the specific requirement of 38 C.F.R. § 3.385.  This conclusion is bolstered by the fact that VA regulations require that hearing tests be conducted by state licensed audiologists.  38 C.F.R. § 4.85(a) (2015)

In the absence of competent evidence, of a current hearing loss in the right ear by VA standards, service connection for right ear hearing loss is precluded.  



ORDER

Service connection for PTSD is granted.  

Service connection for hearing loss in the right ear is denied. 


REMAND

Initially, at the Board hearing the Veteran's attorney requested that the Veteran be afforded current VA rating examinations to evaluate the disabilities of the knees and sciatica of the left lower extremity.  See pages 4 and 5 of the transcript.  The Veteran was afforded VA examinations in March 2016 which were for evaluation of disabilities of the knees, and a spinal examination to include complications of intervertebral disc syndrome (IVDS) such as his sciatica of the left lower extremity.  However, no Supplemental Statement of the Case (SSOC) was issued thereafter.  Nor does it appear that the Veteran's attorney has been provided copies of the reports of those examinations, although it also appears that the attorney has not requested them.  

As to the TDIU claim, the Veteran has provided VA Forms 21-8940, Applications for Increased Compensation Based on Unemployability.  However, he did not provide information in those forms as to his past employment history.  In fact, by RO letter of March 7, 2016, the Veteran was asked to provide information as to the last five years that he had worked.  It does not appear that he has provided this information.  As to this, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  

By RO letter of March 7, 2016, the Veteran was also informed that VA treatment records from the Dublin, Georgia, VA Medical Center had been received.  It appears from testimony at the travel Board hearing that the Veteran receives all of his medical treatment at the Dublin, Georgia, VA Medical Center.  The most recent VAOPT records from that facility do not postdate February 29, 2016.  Thus, the most recent records from that facility should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with the appropriate notice required under the Veterans Claims Assistance Act of 2000 (VCAA) regarding entitlement to TDIU.  

2.  Ask the Veteran to provide, as requested, information as to the Veteran's employment history.  

3.  Obtain VA treatment records from the Dublin, Georgia, VA Medical Center since February 29, 2016, and associate them with the record.  

4.  Ensure that the Veteran's attorney has been provided copies of the SSA medical records which are contained in VBMS.

5.  Provide the Veteran with an examination which takes into consideration all of his service-connected disabilities for the purpose of determining the overall functional impact of the service-connected disabilities, irrespective of nonservice-connected disabilities; on his ability to engage in employment consistent with his experience and education.


6.  If it has not been rendered moot, adjudicate the issue of entitlement to a TDIU based on all of the service-connected disabilities and inform the Veteran and his representative of his appellate rights with respect to any denial of that claim.  

7.  Also, after any additional development deemed necessary, readjudicate the claims for increased ratings for sciatica of the left lower extremity and the PFS of the left knee, with PO residuals, and (PFS) of the right knee, with PO residuals.  

10.  Then, if the issues on appeal are not fully granted, issue an SSOC; and return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


